In a proceeding to compel the respondent board of elections to place the petitioner’s name on a separate line on the ballot under the name “Independence Party” as a candidate in the general election to be held on November 3, 1981, for the office of Suffolk County District Court Judge, Second District, Town of Babylon, the appeal is from a judgment of the Supreme Court, Suffolk County (Gowan, J.), dated October 9, 1981, which granted the application. Judgment reversed, on the law, without costs or disbursements, application granted only to the extent that the name and emblem of the Independence Party shall appear on the ballot in either the Democratic, Conservative or Right To Life row, as designated by the petitioner or, if not designated by him; designated by the appropriate officer in accordance with section 7-104 of the Election Law, and proceeding is otherwise dismissed. Both the Court of Appeals and this court have held that former section 248 of the Election Law, now section 7-104, denies an additional independent row on the ballot to a candidate who already appears thereon as the candidate of two major parties (see Matter of Battista v Power, 16 NY2d 198, 201; Matter of Cherry v Hayduk, 49 AD2d 934; see, also, Matter of Hentel v Power, 18 NY2d 834; Matter of Smith v McNab, 35 AD2d 744). Hopkins, J. P., and Rabin, J., concur.